255 Ga. 448 (1986)
339 S.E.2d 589
CITY OF BRUNSWICK et al.
v.
TODD.
42561.
Supreme Court of Georgia.
Decided February 18, 1986.
Dickey, Whelchel, Brown & Readdick, John E. Bumgartner, for appellants.
*449 Edward E. Boshears, for appellee.
SMITH, Justice.
We granted certiorari in this case to determine the proper application of the monetary "yardstick" found in OCGA § 5-6-35 (a) (6). The Court of Appeals found that the monetary amount placed in controversy by the party seeking damages determines the proper method for seeking appellate review under subsection (a) (6). Todd v. City of Brunswick, 175 Ga. App. 562 (334 SE2d 1) (1985). We affirm the judgment, but for different reasons.[1]
OCGA § 5-6-35 provides: "(a) Appeals in the following cases shall be taken as provided by this code section [i.e., by application]: ... (6) Appeals in all actions for damages in which the judgment is $2,500 or less." "A judgment is the final result of pleadings, evidence and law in the case." Blandford & Thornton v. McGehee, 67 Ga. 84, 88 (1881) (emphasis in original). A judgment is not relief sought in a complaint or counterclaim. "Judgment," for the purposes of this code section, relates to the final result of an action for damages.
"Judgment" is modified by "$2,500 or less," OCGA § 5-6-35 (a), and thus applies to actions in which the money judgment is one cent through $2,500. The legislature's intent was to lessen the load on the appellate courts by altering the appeals process in a given class of cases, not to penalize plaintiffs in all cases. We hold that OCGA § 5-6-35 (a) (6) sets out the proper method of appeal from monetary judgments ranging from one cent to $2,500.
Judgment affirmed. All the Justices concur.
NOTES
[1]  See Brown v. Assoc. Financial Services Corp., 255 Ga. 458 (339 SE2d 590) (1986).